DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/22 has been entered.
Response to Arguments
Applicant's arguments filed 08/24/22 have been fully considered but they are not persuasive.  The applicant argues that Jitaru does not describe an integrated magnetic assembly a first transformer coupled to the first and second legs and including a first primary winding and a first secondary winding, wherein the first primary winding and the first secondary winding are coupled to the first leg, and a second transformer coupled to the third and fourth legs and including a second primary winding and a second secondary winding, wherein the second primary winding is coupled to the third leg and the second secondary winding is coupled to the fourth leg, as recited in amended Claim 1. The examiner respectfully disagrees. As pointed out in the rejection below Jitaru (figures 5a-5c/7a-7 para 0042-0045 and para 0054) discloses a first transformer (T1) coupled to the first and second legs (115b/115d) (see para 0042); and including a first primary winding (324 is part of the transformer configuration T1) and first secondary winding (316 or 17), wherein the first primary winding (see figure 8b where the primary winding(coils on the left side) on layer 4 can be reasonably interpreted as being coupled to the first leg) and the secondary winding (see figures 8a/8b where the secondary winding (coils on the top part) on layer 1 can be reasonably interpreted as being coupled to the first leg) are coupled to the first leg (see figure 8; (see figure 5c which points out the legs that transformer T1 is coupled too) and a second transformer (T2) coupled to the third and fourth legs (115a/115c) (see para 0042) and including a second primary winding (325 is part of the transformer configuration T2) and a second secondary winding (318 or 319), wherein the second primary winding(see figure 8b where the primary winding(coils on the right side) on layer 4 can be reasonably interpreted as being coupled to the third leg) is coupled to the third leg and the secondary winding (see figures 8a/8b where the secondary winding (coils on the bottom part) on layer 1 can be reasonably interpreted as being coupled to the fourth leg) is coupled to the fourth leg. Accordingly, the rejection will remain in the office action.
The applicant argues that Figure 5A does not show four windings for two transformers. Figure 5C shows the four transformers and the legs, but it is not clear which windings correspond to each transformer. The examiner respectfully disagrees.   
As pointed out in the rejection below a Jitaru figures 5a-52/8a-8b discloses first transformer (T1) comprising a first primary winding (324) and first secondary winding (316 or 317) and second transformer (T2) comprising a second primary winding (325) and second secondary winding (318 or 319) which a similar structural make-up of Claim 1 of the applicant invention. Also figure 5c discloses points the legs in which the windings are coupled too (se figures 8a-8c). Accordingly, the rejection will remain in the office action. 
Note: The applicant should claim more structural features of the primary and secondary windings; in regards to which core legs the primary and secondary windings are wrapped upon and the location of which primary and secondary windings are being wrapped upon a specific leg of the first though fourth legs of the core structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 5, 7-10, 12-13 and 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Jitaru (US 2016/0307695). 
Regarding claim 1, Jitaru (figures 5a-5c/7a-7c/8a-8b/10-11, para 0042-0045 and para 0054) discloses a first plate (113) comprising a plurality of legs (115a-115d) extending outwardly from a first surface of said first plate (see figures 10/11), the plurality of legs including first and second oppositely disposed legs (115b/115d) and third and fourth oppositely disposed legs (115a/115c); and a second plate (112) coupled to at least said third and fourth legs of said first plate (see figures 10/11) and a first transformer (T1) coupled to the first and second legs (115b/115d) (see para 0042); and including a first primary winding (324 is part of the transformer configuration T1) and first secondary winding (316 or 17), wherein the first primary winding (see figure 8b where the primary winding(coils on the left side) on layer 4 can be reasonably interpreted as being coupled to the first leg) and the secondary winding (see figures 8a/8b where the secondary winding (coils on the top part) on layer 1 can be reasonably interpreted as being coupled to the first leg) are coupled to the first leg (see figure 8; (see figure 5c which points out the legs that transformer T1 is coupled too) and a second transformer (T2) coupled to the third and fourth legs (115a/115c) (see para 0042) and including a second primary winding (325 is part of the transformer configuration T2) and a second secondary winding (318 or 319), wherein the second primary winding(see figure 8b where the primary winding(coils on the right side) on layer 4 can be reasonably interpreted as being coupled to the third leg) is coupled to the third leg and the secondary winding (see figures 8a/8b where the secondary winding (coils on the bottom part) on layer 1 can be reasonably interpreted as being coupled to the fourth leg) is coupled to the fourth leg. 
Note: The applicant should claim more structural features of the primary and secondary windings; in regards to which core legs the primary and secondary windings are wrapped upon and the location of which primary and secondary windings are being wrapped upon a specific leg of the first though fourth legs of the core structure.
Regarding claim 5, Jitaru (para 0042-0045 and figures 10/11) discloses a main transformer (T1 is considered the main transformer) and a driver transformer (T2 is considered the driver transformer).
Regarding claim 7, Jitaru (para 0042-0045,0048-0049 and figures 7a-7c/ 10/11) discloses wherein said first primary winding and said first secondary winding each have a corresponding orientation and the respective orientations have substantially opposite polarity with respect to one another.
Regarding claim 8, Jitaru (para 0042-0045,0048-0049 and figures 8a-8b/ 10/11) discloses wherein first transformer further comprises a third main primary winding coupled to said second leg; and a third secondary winding coupled to said second leg.
Regarding claim 9, Jitaru (para 0042-0045,0048-0049 and figures 8a-8b/ 10/11) discloses wherein said third  primary winding and said third secondary winding each have a corresponding orientation and the respective orientations have substantially opposite polarity with respect to one another.
Regarding claim 10, Jitaru (para 0042-0045,0048-0049 and figures 7a-7c/ 10/11) discloses wherein magnetic flux induced in said driver transformer by said main transformer (T1) cancels out. Note: since the structural make-up is similar to the applied claimed invention it would be an inherent characteristic wherein magnetic flux induced in said driver transformer by said main transformer cancels out.
Regarding claim 12, Jitaru (para 0042-0045,0048-0049 and figures 7a-7c/ 10/11) discloses wherein said second primary winding and said second secondary winding each have a corresponding orientation and the respective orientations have substantially opposite polarity with respect to one another.
Regarding claim 13, Jitaru (para 0042-0045,0048-0049 and figures 7a-7c/ 10/11) discloses wherein magnetic flux induced by said first transformer in said second primary winding and said driver secondary winding substantially cancels out. Note: since the structural make-up is similar to the applied claimed invention it would be an inherent characteristic wherein magnetic flux induced in said driver transformer by said main transformer cancels out.
Regarding claim 15, Jitaru (para 0042-0045,0048-0049 and figures 8a-8b/ 10/11) discloses wherein magnetic flux generated by said second transformer in said first transformer substantially cancels out. Note: since the structural make-up is similar to the applied claimed invention it would be an inherent characteristic wherein magnetic flux induced in said driver transformer by said main transformer cancels out.
Regarding claim 16, Jitaru (para 0042-0045,0048-0049 and figures 7a-7c/ 10/11) discloses wherein magnetic flux generated by said second primary and second secondary windings in said first and third primary and first and third secondary windings substantially cancel out. Note: since the structural make-up is similar to the applied claimed invention it would be an inherent characteristic wherein magnetic flux induced in said driver transformer by said main transformer cancels out.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jitaru (US 2016/0307695) in view of Barthold (US 2014/0340188).
Regarding claim 2, Jitaru (figures 5a-5c/7a-7c/10-11, para 0042-0045 and para 0054) discloses all the limitations as noted above but does not expressly discloses wherein said first and second legs extend a first length from said first surface and said third and fourth legs extend a second length from said first surface that is greater than the first length.
Barthold (para 0030) discloses wherein said first and second legs extend a first length from said first surface and said third and fourth legs extend a second length from said first surface that is greater than the first length.
Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the applicant claimed invention to design wherein said first and second legs extend a first length from said first surface and said third and fourth legs extend a second length from said first surface that is greater than the first length as taught by Barthold to the inductive device of Jitaru so as give the inductive device the  capability of handling different power requirements which allows for multiple electronic components to be attached to the inductive device which save in production cost since less inductive devices will needed to be placed on the printed circuit board.
Regarding claim 3, Barthold (para 0029-0032) discloses a fifth leg (314a) extending outwardly from a first surface of said second plate (304a), said fifth leg axially aligned with said first leg such that said first and fifth legs cooperatively define a first gap therebetween (see para 0030); and a sixth leg (314b) oppositely disposed from said fifth leg and extending outwardly from the first surface of said second plate, said sixth leg axially aligned with said second leg such that said second and sixth legs cooperatively define a second gap therebetween.(see para 0030)

3.	Claims 1, 5, 7-10, 12-13 and 15-16 are are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori (US 2010/0232181) in view of Jitaru (US 2016/0307695).
Regarding claim 1,  Nakahori (figure 10, para 0060-0065 and para 0091-0092) discloses a first plate (DC) comprising a plurality of legs (DC1-DC4) extending outwardly from a first surface of said first plate (see figure 10), the plurality of legs including first and second oppositely disposed legs (DC2/DC4) and third and fourth oppositely disposed legs (DC1/DC3); and a second plate (UC) coupled to at least said third and fourth legs of said first plate (see figure 10).
Nakahori does not expressly discloses a first transformer coupled to the first and second legs and including a first primary winding and a first secondary winding, wherein the first primary winding and the first secondary winding are coupled to the first leg; and
a second transformer coupled to the third and fourth legs and including a second primary winding and a second secondary winding, wherein the second primary winding is coupled to the third leg and the second secondary winding is coupled to the fourth leg.
Jitaru (figures 5a-5c/7a-7 para 0042-0045 and para 0054) discloses a first transformer (T1) coupled to the first and second legs (115b/115d) (see para 0042); and including a first primary winding (324 is part of the transformer configuration T1) and first secondary winding (316 or 17), wherein the first primary winding (see figure 8b where the primary winding(coils on the left side) on layer 4 can be reasonably interpreted as being coupled to the first leg) and the secondary winding (see figures 8a/8b where the secondary winding (coils on the top part) on layer 1 can be reasonably interpreted as being coupled to the first leg) are coupled to the first leg (see figure 8; (see figure 5c which points out the legs that transformer T1 is coupled too) and a second transformer (T2) coupled to the third and fourth legs (115a/115c) (see para 0042) and including a second primary winding (325 is part of the transformer configuration T2) and a second secondary winding (318 or 319), wherein the second primary winding(see figure 8b where the primary winding(coils on the right side) on layer 4 can be reasonably interpreted as being coupled to the third leg) is coupled to the third leg and the secondary winding (see figures 8a/8b where the secondary winding (coils on the bottom part) on layer 1 can be reasonably interpreted as being coupled to the fourth leg) is coupled to the fourth leg.
Note: The applicant should claim more structural features of the primary and secondary windings; in regards to which core legs the primary and secondary windings are wrapped upon and the location of which primary and secondary windings are being wrapped upon a specific leg of the first though fourth legs of the core structure.

Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the applicant claimed invention to design a first transformer coupled to the first and second legs and including a first primary winding and a first secondary winding, wherein the first primary winding and the first secondary winding are coupled to the first leg; and a second transformer coupled to the third and fourth legs and including a second primary winding and a second secondary winding, wherein the second primary winding is coupled to the third leg and the second secondary winding is coupled to the fourth leg. as taught by Jitaru to the inductive device of Nakahori so to allow the magnetic assembly the capability to handle very high current in a very small footprint which save in production cost and also allowing for a reduction of the leakage inductance thereby allowing for a improved inductance to be obtained.
Regarding claim 5, Jitaru (para 0042-0045 and figures 10/11) discloses a main transformer (T1 is considered the main transformer) and a driver transformer (T2 is considered the driver transformer).
Regarding claim 7, Jitaru (para 0042-0045,0048-0049 and figures 7a-7c/ 10/11) discloses wherein said first primary winding and said first secondary winding each have a corresponding orientation and the respective orientations have substantially opposite polarity with respect to one another.
Regarding claim 8, Jitaru (para 0042-0045,0048-0049 and figures 8a-8b/ 10/11) discloses wherein first transformer further comprises a third main primary winding coupled to said second leg; and a third secondary winding coupled to said second leg.
Regarding claim 9, Jitaru (para 0042-0045,0048-0049 and figures 8a-8b/ 10/11) discloses wherein said third  primary winding and said third secondary winding each have a corresponding orientation and the respective orientations have substantially opposite polarity with respect to one another.
Regarding claim 10, Jitaru (para 0042-0045,0048-0049 and figures 7a-7c/ 10/11) discloses wherein magnetic flux induced in said driver transformer by said main transformer (T1) cancels out. Note: since the structural make-up is similar to the applied claimed invention it would be an inherent characteristic wherein magnetic flux induced in said driver transformer by said main transformer cancels out.
Regarding claim 12, Jitaru (para 0042-0045,0048-0049 and figures 7a-7c/ 10/11) discloses wherein said second primary winding and said second secondary winding each have a corresponding orientation and the respective orientations have substantially opposite polarity with respect to one another.
Regarding claim 13, Jitaru (para 0042-0045,0048-0049 and figures 7a-7c/ 10/11) discloses wherein magnetic flux induced by said first transformer in said second primary winding and said driver secondary winding substantially cancels out. Note: since the structural make-up is similar to the applied claimed invention it would be an inherent characteristic wherein magnetic flux induced in said driver transformer by said main transformer cancels out.
Regarding claim 15, Jitaru (para 0042-0045,0048-0049 and figures 8a-8b/ 10/11) discloses wherein magnetic flux generated by said second transformer in said first transformer substantially cancels out. Note: since the structural make-up is similar to the applied claimed invention it would be an inherent characteristic wherein magnetic flux induced in said driver transformer by said main transformer cancels out.
Regarding claim 16, Jitaru (para 0042-0045,0048-0049 and figures 7a-7c/ 10/11) discloses wherein magnetic flux generated by said second primary and second secondary windings in said first and third primary and first and third secondary windings substantially cancel out. Note: since the structural make-up is similar to the applied claimed invention it would be an inherent characteristic wherein magnetic flux induced in said driver transformer by said main transformer cancels out.

4.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori (US 2010/0232181) in view of Jitaru (US 2016/0307695) in further view  of Barthold (US 2014/0340188).
Regarding claim 2, Nakahori (figure 10, para 0060-0065 and para 0091-0092) discloses all the limitations as noted above but does not expressly discloses wherein said first and second legs extend a first length from said first surface and said third and fourth legs extend a second length from said first surface that is greater than the first length.
Barthold (para 0030) discloses wherein said first and second legs extend a first length from said first surface and said third and fourth legs extend a second length from said first surface that is greater than the first length.
Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the applicant claimed invention to design wherein said first and second legs extend a first length from said first surface and said third and fourth legs extend a second length from said first surface that is greater than the first length as taught by Barthold to the inductive device of Jitaru so as give the inductive device the  capability handling different power requirements which allows for multiple electronic components to be attached to the inductive device which save in production cost since less inductive devices will needed to be placed on the printed circuit board.
Regarding claim 3, Barthold (para 0029-0032) discloses a fifth leg (314a) extending outwardly from a first surface of said second plate (304a), said fifth leg axially aligned with said first leg such that said first and fifth legs cooperatively define a first gap therebetween (see para 0030); and a sixth leg (314b) oppositely disposed from said fifth leg and extending outwardly from the first surface of said second plate, said sixth leg axially aligned with said second leg such that said second and sixth legs cooperatively define a second gap therebetween.(see para 0030)



 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837